1 U.S. 428 (1789)
1 Dall. 428
D'UTRICHT
versus
MELCHOR.
Supreme Court of United States.

*429 The case being held for some days under advisement, the CHIEF JUSTICE now delivered the opinion of the Court to the following effect:
M`KEAN, Chief Justice.
It is unnecessary at this time to determine, whether the Plaintiff might have instituted an action of covenant, or deceit, in order to obtain a redress of the wrong which he has sustained; for, we think it is sufficient for his purpose, that an action of Assumpsit for money had and received to his use, has been brought; and that, to maintain this action, he may give in evidence, that the Defendant got his money by mistake, imposition, or deceit. To prove the alledged mistake, imposition, or deceit, *430 deeds or other writings, which are not the immediate foundation of the suit, but only leading to it, may be read.
We are all, therefore, of opinion, that a new trial ought not to be granted.
Judgment for the Plaintiff.